Title: 20. Sunday.
From: Adams, John
To: 


       Two Privateers have been in sight all this day. One advanced, and fired several Guns in order to make Us hoist our Colours. But Captain Chavan would not do them that Honour. They are afraid to come near. But this it is. Every day We have a No. in Sight, so that there is no Chance for a Vessell to pass without Convoy.
       Our Captain Mr. Chavan has a Cross of St. Louis, and one of his Midshipmen has a Cross of St. Louis. His second has none—he is a youth of 18 or 19, an Enseigne du Vesseau, and very able for his Years. He has a fine Countenance.
       The Chevalier de la Luzerne, and M. Marbois are in raptures with my Son. They get him to teach them the Language. I found this Morning the Ambassador, Seating on the Cushing in our State Room, Mr. Marbois in his Cot at his left Hand and my Son streched out in his at his Right—The Ambassador reading out loud, in Blackstones Discourse, at his Entrance on his Professorship of the Common Law at the University, and my Son correcting the Pronunciation of every Word and Syllable and Letter. The Ambassador said he was astonished, at my Sons Knowledge. That he was a Master of his own Language like a Professor. Mr. Marbois said your Son teaches Us more than you. He has Point de Grace—Point d’Eloges. He shews us no Mercy, and makes Us no Compliments. We must have Mr. John.
       This Evening had a little Conversation with the Chevalier, upon our American Affairs, and Characters, Mr. Samuel Adams, Mr. Dickinson, Mr. Jay—and upon American Eloquence in Congress and Assemblies as well as in Writing. He admired our Eloquence. I said that our Eloquence was not corrected. It was the Time of Ennius, with Us. That Mr. Dickinson and Mr. Jay had Eloquence, but it was not so chaste, nor pure, nor nervous as that of Mr. Samuel Adams. That this last had written some things, that would be admired more than any Thing that has been written in America in this Dispute.—He enquired after Mr. Dickinson, and the Reason why he disappeared. I explained, as well as I could in French, the Inconsistency of the Farmers Letters and his Perseverance in that Inconsistency in Congress. Mr. Dickensons Opposition to the Declaration of Independancy. I ventured as modestly as I could to let him know that I had the Honour to be the Principal Disputant in Congress against Mr. Dickinson upon that great Question. That Mr. Dickinson had the Eloquence, the Learning and the Ingenuity on his Side of the Question, but that I had the Hearts of the Americans on mine, and therefore my Side of the Question prevailed. That Mr. Dickinson had a good Heart, and an amiable Character. But that his Opposition to Independency, had lost him the Confidence of the People, who suspected him of Timidity and Avarice, and that his Opposition sprung from those Passions: But that he had since turned out with the Militia, against the British Troops and I doubted not might in Time regain the Confidence of the People.
       I said that Mr. Jay was a Man of Wit, well informed, a good Speaker and an elegant Writer. The Chevalier said perhaps he will not be President when We arrive. He accepted only for a short Time. I said I should not be sorry to hear of his Resignation, because I did not much esteem the Means by which he was advanced to the Chair, it appearing to me that he came in by the Efforts of a Faction at that Moment dominant by Means of an Influence which I was afraid to mention. That I did not care to say what I thought of it.
       We fell into a great deal of other Conversation this Evening upon Litterature, and Eloquence ancient and modern, Demosthenes, Cicero, the Poets, Historians, Philosophers. The English, Bacon, Newton &c. Milton &c.
       He said Milton was very ancient. I said no, in the Reign of Charles and the Protectorship of Cromwell and the Reign of Charles the Second.—He thought it was much more ancient.
       I said there were three Epochas in the English History celebrated for great Men.—The Reign of Elizabeth, the Reign of Charles 1. and the Interregnum, and the Reign of Queen Anne.
       The C. said Ld. Bolinbroke was a great Man. I said Yes and the greatest Orator that England ever produced.
       Mr. Marbois upon this said, it would be easy in France to produce an Orator equal to Bolinbroke. I asked who? John Jacques—? No, Malesherbes. Malesherbes Orations might be placed on a Footing with Demosthenes and Cicero.
      